Dismissed and Memorandum Opinion filed October 25, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                   NO. 14-11-00326-CR
                                     ____________

                             EX PARTE OMAR TORRES



                       On Appeal from the 248th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1292812


                      MEMORANDUM                     OPINION

       Appellant is charged with the offense of capital murder. The trial court set bond at
$700,000. Appellant filed a pre-trial application for writ of habeas corpus seeking a bond
reduction. The trial court denied appellant’s application for writ of habeas corpus and this
appeal followed. On October 17, 2011, appellant filed a motion to dismiss the appeal
because he was convicted in cause number 1231114 on August 15, 2011. Appellant’s
conviction renders the issue of pretrial bond moot. See Ex parte Morgan, 335 S.W.2d
766, 766 (Tex. Crim. App. 1960); Ex parte Bennet, 818 S.W.2d 199, 200 (Tex.
App.—Houston [14th Dist.] 1991, no pet.) (stating that “where the premise of a habeas
corpus application is destroyed by subsequent developments, the legal issues raised
thereunder are rendered moot.”).
      Accordingly, we dismiss this appeal as moot.



                                        PER CURIAM



Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish C Tex. R. App. P. 47.2(b).